NO. 07-10-00510-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 5, 2011


                     MARIA ANTONIETTA BERGIA, APPELLANT

                                           v.

                             VICTOR BERGIA, APPELLEE


             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2010-550,438; HONORABLE RUBEN GONZALES REYES, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Maria Antonietta Bergia, filed a notice of appeal of an order granting

appellee, Victor Bergia, summary judgment. We dismiss for want of jurisdiction.


      On August 11, 2010, the trial court signed an Order on Motion for Summary

Judgment, which dismissed Maria’s claims with prejudice. On September 10, 2010,

Maria timely filed a motion for new trial.1 The clerk’s record does not contain an order

      1
        In a civil case, notice of appeal must be filed within 30 days after the judgment
is signed unless any party files certain motions, including a motion for new trial, which
extends the time for filing a notice of appeal to 90 days after the judgment is signed.
See TEX. R. APP. P. 26.1(a).
on Maria’s motion, so it appears that Maria’s motion was overruled by operation of law.

See TEX. R. CIV. P. 329b(c). Maria filed notice of appeal in the trial court on December

15, 2010.


       By letter dated April 15, 2011, we notified Maria that her notice of appeal appears

to have been untimely filed, and that it was not filed within 15 days of the date that it

was due. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.

1997). As such, we directed Maria to file a written response explaining why the notice

of appeal was filed late, or why appellant believes it was timely filed on or before April

25, 2011.    We additionally informed Maria that failure to comply with the Court’s

directive may result in dismissal of her appeal. See TEX. R. APP. P. 42.3(a), (c).


       To date, Maria has not responded to our directive and has not identified how her

notice of appeal was sufficient to invoke the jurisdiction of this Court. Consequently, we

now dismiss this appeal for want of jurisdiction and for Maria’s failure to comply with a

directive of this Court. TEX. R. APP. P. 42.3(a), (c).




                                                         Mackey K. Hancock
                                                              Justice




                                              2